Citation Nr: 1003759	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-26 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of a 
right cerebellar pilocytic astrocytoma (tumor disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 
2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2007 by the 
Department of Veterans Affairs (VA) Baltimore, Maryland, 
Regional Office (RO).

During the pendency of the present appeal, the Veteran 
relocated to Tennessee and the Nashville, Tennessee, RO 
properly assumed jurisdiction of the claim.  

The Board notes that in the March 2007 claim presently on 
appeal the Veteran initiated a claim for entitlement to total 
individual unemployability due to service connected 
disabilities (TDIU).  The Board refers this matter to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The Veteran did not have any tumor disorder, or any 
similar infirmity, at the time he entered active duty.

2.  After service, the Veteran was diagnosed with a tumor 
disorder, which was surgically removed.

3.  The Veteran has provided credible and competent testimony 
related to in-service and post-service symptoms, including 
headaches, nausea, and vomiting.

4.  The most probative medical evidence of record suggests 
the Veteran's tumor disorder had its onset in-service.  





CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the criteria for service connection for a tumor disorder are 
met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. Seq. (West 2003).  Given the favorable 
outcome of below, no conceivable prejudice to the Veteran 
could result from this adjudication.  In this regard, the 
agency of original jurisdiction will be responsible for 
addressing any VCAA notice defect with respect to the rating 
and effective date elements when effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as an 
organic disorder of the central nervous system, is manifest 
to a compensable degree within one year after separation from 
service then the disorder may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

At the time of the Veteran's February 2001 entrance into 
service, no neurological, brain, or tumor disorders were 
noted, nor were any similar conditions.  While in service, 
the Veteran was treated on multiple occasions for nausea, 
vomiting, diarrhea, and for a psychological condition.  The 
Veteran's January 2005 post-deployment physical reflects the 
Veteran's diagnosis with gastroesophageal reflux disease 
(GERD) versus peptic ulcer and an April 2005 supplement to 
this report, completed in-lieu of a separation examination, 
documents his PTSD diagnosis.  

A March 2007 post-service private hospital summary report 
documents the Veteran's account of experiencing in-service 
headaches, dysarthric speech, nausea and vomiting.  This 
hospital summary also reflects the Veteran's report of having 
these symptoms attributed to an ulcer disorder and PTSD in-
service.  Based on this account of past symptoms, with 
current symptoms suggesting an increase in severity, a 
computed axial tomography scan was conducted, which diagnosed 
a Grade I-right cerebellar pilocytic astrocytoma (tumor 
disorder).  

The medical evidence of record also includes a March 2007 
medical report, completed by private brain surgeon E. A., 
M.D.  In this report, Dr. A. confirmed the Veteran's 
diagnosis with a Grade I-right cerebellar pilocytic 
astrocytoma (a tumor) and that surgery was undertaken to 
remove it.  Dr. A. also indicated that the Veteran's 
complaint of headaches, with increasing severity, was a 
significant symptom associated with his tumor disorder.  
Finally, Dr. A. provided his expert medical opinion that the 
tumor "[p]robably ha[d] been growing for over 2 years."

After a thorough review of the claims folder, the Board finds 
that the most probative medical evidence suggests the 
Veteran's tumor disorder had its onset in-service.  As no 
tumor disorder or similar condition was noted at the time the 
Veteran entered active duty, and absent clear and 
unmistakable evidence to the contrary (of which there is 
none), he is presumed sound and without any defect of this 
nature at the time of entry into military service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  The March 
2007 private hospital summary, documenting the medical 
assessment of the Veteran's account of in-service symptoms 
with increasing post-service severity, as a significant sign 
of a tumor disorder, and tends to weigh in favor of the 
position that this disorder may have had its onset in-
service.  Additionally, based on his expertise and 
familiarity with the Veteran's specific medical condition, 
Dr. A. provided a highly probative medical opinion that the 
Veteran's tumor began growing at least two-years prior, 
placing its onset minimally in March 2005, prior to the 
Veteran's separation from active duty in August 2005.  
Moreover, the Veteran was diagnosed with a Grade I-
astrocytoma, which by definition is "slow-growing," further 
bolstering Dr. A.'s opinion and the other medical evidence of 
record.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, p. 171 
(31st ed. 2007).  In light of the aforementioned medical 
evidence, the Board finds that the Veteran's tumor disorder 
likely had its onset in-service.  

At his November 2009 Board hearing, the Veteran provided 
extensive testimony related to his symptomatology.  The 
Veteran's sworn account of in-service, and post-service, 
dysarthric speech, headaches, nausea, and vomiting, is 
competent and credible evidence of the presence of these 
symptoms at this time.  See Savage v. Gober, 10 Vet. 
App. 495-97 (1997); see also Hearing Trans., 8-11.  Moreover, 
considering both the Veteran's testimony and the private 
March 2007 hospital treatment records tends to suggest, these 
symptoms were related to the later diagnosed tumor disorder.  
The Veteran's service treatment record also lends greater 
credibility to his account of symptoms to (i) post-service 
medical professionals and (ii) to the Board, as service 
treatment records dated in May 2002, April 2002 and January 
2005 confirm the Veteran's consistent complaints of, and 
treatment for, the described symptoms.  What is more, the 
Veteran's service treatment record also reflects his 
diagnosis with GERD and PTSD, lending plausible credence to 
his account of having his in-service symptoms related to 
these diagnosed conditions, and explains why further in-
service medical inquiry may not have been undertaken.  

Given presence of a diagnosed tumor disorder, a medical 
opinion arguably placing the onset of this disorder in-
service, and the Veteran's credible symptomatology testimony, 
the Board, resolving all reasonable doubt in favor of the 
Veteran, concludes that the criteria to establish service 
connection for a tumor disorder are met.  


	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for the residuals of a right cerebellar 
pilocytic astrocytoma is granted, subject to the laws and 
regulations governing the awards of monetary compensation.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


